     1:20-cv-03153-DCN-SVH       Date Filed 09/03/20   Entry Number 6   Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Troy Burks,                                )     C/A No.: 1:20-3153-DCN-SVH
                                            )
                    Plaintiff,              )
                                            )
         vs.                                )
                                            )
 South Carolina Department of               )          ORDER AND NOTICE
 Corrections and Administrative             )
 Law Court,                                 )
                                            )
                    Defendants.             )
                                            )

       Troy Burks (“Plaintiff”), proceeding pro se and in forma pauperis, filed a

document entitled “Notice of Appeal” that has been construed as a complaint

in this court. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.     Factual Background

       Plaintiff states he is appealing the final decision of the South Carolina

Administrative Law Court’s decision dismissing his request for review of a

disciplinary decision. [ECF No. 1; 1-1 at 9–10]. Plaintiff alleges he was

unlawfully accused and convicted of possession of an illegal drug that he never
      1:20-cv-03153-DCN-SVH      Date Filed 09/03/20   Entry Number 6   Page 2 of 8




possessed. Id. He claims that in so convicting him, Defendants have violated

his constitutional rights. Id.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

                                           2
   1:20-cv-03153-DCN-SVH     Date Filed 09/03/20   Entry Number 6   Page 3 of 8




pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    No Appeal from State Court Decision

      This court does not have jurisdiction to hear appeals from the South

Carolina Administrative Law Court. The South Carolina Rules of Appellate

Procedure govern how to appeal a final order of an Administrative Law Judge.

See S.C. Code Ann. § 1-23-610.

                                       3
    1:20-cv-03153-DCN-SVH     Date Filed 09/03/20   Entry Number 6   Page 4 of 8




            2.     Court Lacks Jurisdiction Because No Loss in Good Time

      Pursuant to 28 U.S.C. § 2254(a), the district court “shall entertain an

application for a writ of habeas corpus in behalf of a person in custody pursuant

to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.”

      Although Plaintiff challenges the actions in his prison disciplinary

proceedings as violating his constitutional rights, he has not alleged those

actions resulted in or prolonged his period of incarceration. A review of

Plaintiff’s disciplinary actions on SCDC’s website 1 reveals he received no

reduction in good time credit as a result of the incident in question. See South

Carolina         Department       of        Corrections,     Inmate        Search,

https://public.doc.state.sc.us/scdc-public/ (last visited September 3, 2020). It

specifies Plaintiff received loss of canteen, telephone, and visitation privileges

for 90 days for the offense of drug possession. See id. Plaintiff also attached to

his original complaint an Order of Dismissal from the Administrative Law

Court, which states “[t]he SCDC decision indicates that Appellant was not

sanctioned any accrued good time.” [ECF No. 1-1 at 9].




1 A court may take judicial notice of factual information located in postings on
government websites. See Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180
(4th Cir. 2009) (finding that court may “properly take judicial notice of matters
of public record”).

                                        4
   1:20-cv-03153-DCN-SVH     Date Filed 09/03/20   Entry Number 6   Page 5 of 8




      “Petitioner is not entitled to habeas relief from this Court under the facts

presented because he did not lose any good time credits as a result of the

disciplinary action imposed, and the conviction at issue has also not necessarily

effected the duration of his sentence.” Smalls v. Warden, C/A No. 9:16-639-

JMC-BM, 2016 WL 11200993, at *3 (D.S.C. Sept. 28, 2016), Report and

Recommendation adopted by 2017 WL 892576 (D.S.C. Mar. 7, 2017); see also

Slappy v. Bazzle, C/A No. 0:05-14-DCN, 2005 WL 6139235, at *2 (D.S.C. Nov.

21, 2005) (providing “even assuming Petitioner could set aside the alleged

discriminatory disciplinary action complained about, it would have no effect on

the duration of his sentence because he did not lose any good time credits as a

result of the disciplinary action imposed) (citing Dixon v. Hastings, C/A No. 04-

40346, 117 Fed. App’x 371, 372 (5th Cir. 2005) (indicating where alleged acts

of retaliation have not extended the duration of a petitioner’s sentence, he is

not entitled to habeas relief); Cannon v. Dretke, C/A No. 02-1864, 2005 WL

562678 (N.D. Tex. Mar. 9, 2005) (“Because Petitioner has alleged no loss of

good-time credits or denial of eligibility for release on mandatory supervision,

he has stated no due process violation cognizable under 28 U.S.C. § 2254.”),

Report and Recommendation adopted by 2005 WL 724473 (N.D. Tex. Mar. 30,

2005)).




                                       5
   1:20-cv-03153-DCN-SVH      Date Filed 09/03/20   Entry Number 6   Page 6 of 8




      Because it appears the challenged disciplinary action had no effect on

the duration of Plaintiff’s sentence, this court lacks subject matter jurisdiction

under 28 U.S.C. § 2254.

            3.     Insufficient Allegations Under 42 U.S.C. § 1983

      A review of Plaintiff’s complaint shows no valid constitutional claim

under 42 U.S.C. § 1983. Plaintiff lost telephone privileges for 30 days as a

result of the disciplinary action. A loss of telephone, canteen, and visitation

privileges for 90 days does not rise to the level of a constitutional violation. See

U.S. v. Alkire, No. 95-7885, 1996 WL 166400, at *1 (4th Cir. Apr. 10, 1996) (no

constitutional right to the use of a telephone in prison); Kentucky Dep’t of

Corrs. v. Thompson, 490 U.S. 454, 461 (1989) (finding no right to visitation

guaranteed by the Due Process Clause); Goodwin v. Schwartz, C/A No. 8: 10-

1760-CMC, 2010 WL 3489092, at * 2 (D.S.C. Aug. 11, 2010) (“Canteen access

is not a protected liberty interest.”), adopted by 2010 WL 3489097 (D.S.C. Sept.

1, 2010).

      Additionally, Plaintiff has failed to file a proper complaint pursuant to §

1983 because he has failed to name persons as defendants. To state a claim

under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that

a right secured by the Constitution or laws of the United States was violated,

and (2) that the alleged violation was committed by a person acting under the

color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Plaintiff names the

                                        6
   1:20-cv-03153-DCN-SVH     Date Filed 09/03/20   Entry Number 6   Page 7 of 8




South Carolina Department of Corrections and the Administrative Law Court,

neither of which are “persons” subject to suit under § 1983. Neither a state

agency nor a judicial circuit is considered a legal entity subject to suit. See

Harden v. Green, 27 F. App’x 173, 178 (4th Cir. 2001) (finding that the medical

department of a prison is not a person pursuant to § 1983); see also Post v. City

of Fort Lauderdale, 750 F. Supp. 1131 (S.D. Fla. 1990) (dismissing city police

department as improper defendant in § 1983 action because not “person” under

the statute); Shelby v. City of Atlanta, 578 F. Supp. 1368, 1370 (N.D. Ga. 1984)

(dismissing police department as party defendant because it was merely a

vehicle through which city government fulfills policing functions). Accordingly,

because Defendants are not persons pursuant to § 1983, his complaint is

subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by September 17, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

                                       7
   1:20-cv-03153-DCN-SVH      Date Filed 09/03/20   Entry Number 6   Page 8 of 8




28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to cure

the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



September 3, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        8
